Citation Nr: 0007666	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-35 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
lichen planus of the legs.

4.  Entitlement to an increased evaluation for residuals of 
pes planus, with bilateral hallux valgus and hammertoe 
deformity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 1995 and January 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In October 1999, the veteran appeared and testified at a 
personal hearing before the undersigned Member of the Board.  
In his testimony, he alleged that service-connected lichen 
planus of the legs had "spread" to his feet, arms, and back.  
He thereby appears to have asserted a claim of entitlement to 
secondary service connection for skin disease of the feet, 
arms, and back.  That claim is referred to the RO for 
appropriate action.



REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran alleges that a 
service-connected disability has increased in severity, his 
claim for an increased evaluation is well grounded.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In the 
instant case, the Board finds that the veteran's increased 
rating claims 

are well grounded, and that further assistance in the 
development of facts is indicated.

With regard to his back and neck, the veteran testified at 
the hearing in October 1999 that, since a VA examination in 
May 1999, the condition of his back and neck had worsened.  
Therefore, a new examination is required by Snuffer v. Gober, 
10 Vet. App. 400 (1997), which held that VA did not fulfill 
the duty to assist the veteran in developing facts pertinent 
to his claim for an increased rating when the veteran stated 
that his condition had worsened after a VA examination.

With regard to the skin, the veteran testified that his skin 
disorder was in an inactive phase at the time of a VA general 
medical examination in April 1998, but his skin disorder 
periodically became active.  He testified that it was active 
on the day of the hearing and that he was also seen by the VA 
in August 1999, but the record had not been obtained.  In 
view of the veteran's assertions additional development and a 
new dermatological examination is required by Ardison v. 
Brown, 6 Vet. App. 405 (1994), which held that the duty to 
assist was not fulfilled when the VA examination was during 
an inactive phase of a skin disease which had active phases.

With regard to the feet, the VA general medical examiner in 
April 1998 did not report significant clinical findings.  The 
veteran's representative has pointed out that the examiner 
did not discuss any functional loss due to the veteran's 
service-connected foot disability and did not refer to the 
criteria for rating pes planus.  Under the circumstances, the 
Board finds that another examination of the veteran's feet is 
appropriate.  


The Board notes that, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, or 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

The Board points out to the veteran that, when a claimant, 
without good cause, fails to report for a necessary 
examination, a claim for an increased evaluation shall be 
denied.  38 C.F.R. § 3.655 (1999).  


This case is REMANDED to the RO for the following:

1.  The RO should obtain copies of all 
records of treatment of the veteran at VA 
facilities since May 1999 for 
disabilities of the low back, neck, feet, 
and skin, and associate such records with 
the other evidence in the claims file.

2.  The RO should then arrange for the 
veteran to undergo examinations by 
specialists in orthopedics and 
dermatology.  

The orthopedic examiner should determine 
the current condition of the veteran's 
low back, cervical spine, and feet.  In 
accordance with DeLuca, the orthopedic 
examination report should cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any additional 
limitation of motion.  If the veteran 
describes flare-ups of pain of the low 
back and neck, the orthopedic examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during the flare-ups, 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature of any additional 
disability during a flare-up, that fact 
should be stated.

With regard to the feet, the orthopedic 
examiner should offer an opinion as to 
the extent of functional loss, if any, 
after use of the feet, and comment on 
whether there is pain on manipulation, an 
indication of swelling on use, and/or 
characteristic callosities.

The dermatological examination should 
only be scheduled by a VA Medical Center 
when the veteran advises the RO that he 
believes that his service-connected 
lichen planus of the legs is in an active 
phase.  At the dermatological 
examination, the examiner should make 
findings as to the nature and extent of 
any active lichen planus of the legs and 
of any other body part, and he or she 
should offer an opinion as to whether 
lichen planus of the feet, arms, and 
back, if found, is related to a history 
of lichen planus of the legs.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision on any issue remains adverse 
to the veteran, he and his representative should be provided 
with an appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran in the development of facts pertinent to 
his claim and to obtain clarifying medical information.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matters which the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




